NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2201-16T1


DINA M. KAUL,

        Plaintiff-Respondent,
v.

RICHARD A. KAUL,

     Defendant-Appellant.
__________________________

              Argued May 9, 2018 – Decided June 13, 2018

              Before Judges Koblitz, Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Somerset County, Docket No.
              FM-18-0254-08.

              Richard Arjun Kaul, appellant pro se.1

              Jessica Ragno Sprague argued the cause for
              respondent (Weinberger Divorce & Family Law
              Group, LLC, attorneys; Jessica Ragno Sprague,
              on the brief).

PER CURIAM

        Defendant Richard A. Kaul appeals from a December 19, 2016

order denying his request to modify his support, assessing $1719




1
   Although defendant requested oral argument, he did not appear
to argue.
in counsel fees against him, and denying his request for an order

directing the New Jersey Board of Medical Examiners to reinstate

his medical license.

    Defendant presents the following arguments on appeal:

         POINT I: THE COURT ERRED BY EITHER WILLFULLY
         OR NEGLIGENTLY FAILING TO FIND THE FACTS, AND
         ABUSED ITS DISCRETION BY FAILING TO REPORT THE
         ALLEGATIONS OF FORGED TRANSCRIPTS TO FEDERAL
         AUTHORITIES.

         POINT II:      THE COURT HAS INCORRECTLY
         INTERPRETED THE LAW OF GENERAL JURISDICTION,
         AND HAS WITHOUT LEGAL FOUNDATION, TRUNCATED
         ITS EQUITABLE AUTHORITY.

         POINT III: THE COURT HAS INCORRECTLY PREMISED
         ON ITS FLAWED PRECEDING CONCLUSIONS [SIC], ITS
         GRANT OF THE PLAINTIFF'S CROSS-MOTION TO DENY
         THE DEFENDANT'S MOTION.

         POINT IV: THE COURT HAS ABUSED ITS DISCRETION
         BY NOT DENYING WITH PREJUDICE THE PLAINTIFF'S
         REQUEST THAT THE DEFENDANT'S FUTURE MOTIONS
         ARE SCREENED.

         POINT V: THE COURT ERRED BY NOT PERFORMING
         AN ECONOMIC ANALYSIS OF THE PARTIES, BEFORE
         ENTERING ORDERS OF LEGAL COST.

         POINT VI: THE COURT ABUSED ITS DISCRETION BY
         FAILING TO CONSIDER THE DEFENDANT'S REPLY
         PAPERS, AND ERRED BY IGNORING APPELLATE
         AUTHORITY.

         POINT VII: THE COURT ERRED BY FAILING TO ORDER
         AN ECONOMIC ANALYSIS OF THE PLAINTIFF AND
         FAILING TO FIND THAT THE PLAINTIFF HAS
         COHABITED SINCE 2014.

         POINT VIII:  PARAGRAPH SPECIFIC CRITIQUE OF
         COURT'S LEGAL CONCLUSIONS AND FINDINGS OF
         FACT.

                                2                         A-2201-16T1
     After   reviewing    the    record       in   light   of    the   contentions

advanced   on   appeal,   we    affirm       substantially      for    the   reasons

incorporated by Judge Hany A. Mawla into his December 2016 order.

We add the following.

     The parties entered into a Property Settlement Agreement

(PSA) in August 2005, but were not divorced until October 2009.

Plaintiff Dina Kaul was awarded counsel fees by an October 7, 2009

order.     Plaintiff   appealed     the       enforcement       of   the   PSA,    and

defendant cross-appealed the award of counsel fees.                    We affirmed

both orders.     Kaul v. Kaul, No. A-0177-09 (App. Div. Aug. 15,

2011) (slip op. at 14).

     On April 2, 2012, defendant's medical license was suspended,

and on February 12, 2014, his license was revoked.                         Plaintiff

successfully filed for support enforcement three times.                    Defendant

appeals from the denial of his second motion to modify unallocated

support of $10,000 per month, although the parties agreed in the

PSA that there would be no modification regardless of future

"increases or decreases in their income."

     The parties were married in 2003.              Two children were born of

the marriage.     Defendant was a doctor with a hugely successful

minimally invasive surgery practice.               He claims that his success

caused professional jealousy that led other specialists in his

field to bribe then-Governor of New Jersey, Chris Christie, who

                                         3                                   A-2201-16T1
arranged for defendant's medical license to be revoked.2       He also

claims that the record of his medical license revocation contains

many forged transcripts and seeks intervention from the Family

Court.

       Defendant alleges that after his medical license was revoked,

his income decreased by 90% and many parties filed lawsuits against

him.   His business declared bankruptcy and he sought to reduce his

support payments from $10,000 a month to $500 a month.         At the

time he filed his first motion seeking a reduction, he was $280,000

in arrears.     He claimed at that time that his income had been

reduced from many millions to $500,000 per year.         He presently

claims that, as of July 2014, he has no income.         He asked the

Family Court to reinstate his medical license, arguing that the

Superior Court has jurisdiction to do so and that he needs his

license to support his family.        He filed a case information

statement (CIS) alleging that he was fully supported by others and

has no assets, income or expenses.    He did not attach a tax return,

financial records or his prior CIS.     See R. 5:5-4(a).

       Judge Mawla found that "[d]efendant has provided no financial

documentation necessary to demonstrate a substantial and permanent

change    in   circumstances"   and   denied   the   motion   "without


2
   He adds that insurance companies have a policy of coercing
medical boards or politicians into revoking a person's medical
license so the companies do not have to pay the doctors.
                                  4                           A-2201-16T1
prejudice."    The judge noted the deficiencies in defendant's CIS

and stated that letters from his relatives and friends did not

constitute     objective     proof   that      he      unsuccessfully    sought

employment, or was fully supported by others.

      Plaintiff points out that the PSA contained an anti-Lepis3

clause precluding modification regardless of defendant's loss of

income. See Kaul, No. A-0177-09 (slip op. at 4); Morris v. Morris,

263 N.J. Super. 237, 241 (App. Div. 1993).             The PSA, however, does

not entirely prevent modification.

      Paragraph 14 of the PSA calls for a termination of support

in the event of "the [w]ife's cohabitation with another person in

accordance with existing case law."          Of course, cohabitation would

not   affect   the   child   support       component    of   this   agreed-upon

unallocated support.

      Defendant filed a reply certification in support of his

modification motion one day before oral argument.               The judge did

not consider this certification, in which defendant alleged that

plaintiff had been cohabiting for several years with "a male,

whose income, it is believed, is derived from the operation of a

privately held business."       The obligor has the burden of proof to

make a prima facie showing that cohabitation exists.                 Ozolins v.

Ozolins, 308 N.J. Super. 243, 248 (App. Div. 1998).             Additionally,


3
    Lepis v. Lepis, 83 N.J. 139 (1980).
                                       5                                A-2201-16T1
new    issues   are     not    the     proper    subject   matter    of     a    reply

certification, which should only respond to opposing affidavits

or certifications.         R. 1:6-3(a).

       Judge    Mawla      granted     plaintiff's     "request      [to]       compel

[d]efendant to pay for her legal fees and costs associated with

this [m]otion," totaling $1719.                He stated: "Defendant has acted

in bad faith by filing the same [m]otion he filed in May 2016.

Defendant is self-represented and [p]laintiff has incurred $1719

in legal fees in connection with this [m]otion."                    He continued:

"Pursuant to the May 1, 2014 Order, [p]laintiff was awarded

$5972.65 in attorney's fees, which he has not paid.                 Defendant was

not    successful     in    any   of    his     requests   and   [p]laintiff       was

successful as to all of her requests."

       Awards of counsel fees are within the sound discretion of the

trial court.       Kingsdorf v. Kingsdorf, 351 N.J. Super. 144, 147

(App. Div. 2002).             Judge Mawla       considered the Rule 5:3-5(c)

factors, finding that the current incomes are unknown, defendant

has not previously paid court-ordered attorney's fees, he was

unsuccessful in his requests, and this motion was repetitious of

a previously filed motion.

       Judge Mawla soundly exercised his discretion in denying the

application filed by defendant, who is highly educated, for lack

of    supporting    documentation.             Self-represented     litigants      are


                                           6                                A-2201-16T1
expected    to   follow    the   Court   Rules.    See,    e.g.,   Clifton    v.

Cresthaven Cemetery Ass'n, 17 N.J. Super. 362, 364 (App. Div.

1952) (observing that compliance with a particular court rule

should not be dispensed with when a non-lawyer appears pro se);

see also Trocki Plastic Surgery Cent. v. Bartkowski, 344 N.J.

Super. 399, 405 (App. Div. 2001) (pro se litigants are regarded

as lawyers for the purposes of Rule 1:4-8).              "[P]ro se litigants

are   not   entitled      to   greater   rights   than    litigants   who    are

represented by counsel."         Ridge at Back Brook, LLC v. Klenert, 437

N.J. Super. 90, 99 (App. Div. 2014).

      We add that our decision does not preclude defendant from

filing a future motion, accompanied by appropriate documentation,

seeking modification. In that event, the court, in the exercise

of its equitable authority and subject to opposition by plaintiff,

may allow that any relief afforded be retroactive to the original

filing of the motion under review, October 21, 2016.

      Affirmed.




                                         7                            A-2201-16T1